DETAILED ACTION

Status
This Non-Final Office Action is in response to the communication filed on June 15, 2021.  Claims 2, 5-8, 11-14, and 17 have been cancelled.  Claims 1, 15, and 19 have been amended.  Therefore, claims 1, 3, 4, 9, 10, 15, 16, and 18-20 are pending and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.

Response to Amendment
A Summary of the Response to the Applicant’s Amendments:
Applicant’s amendments overcome the previous basis for the previous 35 USC § 112 rejection; therefore the previous 35 USC § 112 rejection is withdrawn.
As a result of applicant’s amendments, claims 1, 3, 4, 9, 10, 15, 16, and 18-20 are rejected under 35 USC § 103.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 9, 10, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Claessens (U.S. Patent Application Publication No. 2015/0178786) in view of Liu (U.S. Patent Application Publication No. 2014/0376819) and Sawhney (U.S. Patent Application Publication No. 2016/0042253).

Regarding claim 1, Claessens discloses a method comprising: 
receiving, at a computing device over a network from a user, a search query comprising image data associated with a captured image (Claessens: Figure 6C; [0063]; [0068]; [0070]; [0072]; [0149]); 
identifying, via the computing device, features of the captured image from the image data, said features comprising information associated with a content category of the captured image, said features further indicating a pixel value of the captured image (Claessens: Figure 6C; [0059], “"image data" may correspond to data or information about pixels that form the image, or data or information determined from pixels of the image”; [0074], “extraction & matching component 130 of IBAS 105 may extract data from the submitted content”; [0107]-[0108], “determine the information about the image and/or object(s) in the image of a given image content item (e.g., query image content items 301, web image content items 311 and/or pre-processed product image content items 321), using image analysis and recognition, text analysis, metadata analysis, human input and/or enrichment, or any combination thereof”, “collect and index information from the actual content of non-text files (e.g., image data 304, 314 and/or 324), through the use of a recognition component, which may employ one or more of the many 
[…] [However the Claessens reference does not explicitly teach: “propagating, via the computing device by executing a forward-propagation algorithm, the features through a convolutional neural network (CNN), and using a hidden layer of the CNN to determine deep descriptor values of the features”];
translating, via the computing device, based on said propagation, the […] descriptor values into a feature vector, the feature vector comprising a dimensional value proportional to the pixel value of the captured image (Claessens: [0059]; [0126]-[0127], “a combination of global and local features may be used. Global features are capable of generalizing an entire image with a single vector”, “each image is abstracted by several local patches (i.e., local features). These patches are represented as numerical vectors, which are called feature descriptors”; [0130], “Small image regions are then sampled (502) and associated interest points [However the Claessens reference does not explicitly teach: “deep”];
transforming, via the computing device, the feature vector into a […] hash code […] based on an applied […] algorithm […] that indicate the content category […] (Claessens: Figure 6C, “EXTRACT HASH”; [0137]-[0140], “from the calculated feature vectors, one or more hashes of data vectors may be calculated, consisting of or including the identified descriptor vectors, by a hash extractor module”, “A hash refers to a characteristic data string (preferably, for the purpose of the current invention, a bit vector) generated from a larger data vector, e.g., a descriptor vector”, “An important property of the used hash function, i.e., the function that generates the hashes in a programmatic and systematic way from the input vectors, is that the Hamming distance between two hashes indicates the level of similarity between the original vectors”, “the query image's hash value may be calculated by using the mean value of the image vector”, “This transforms the K-dimensional image vector into a K-bit binary string, which becomes the query images hash code”; [0149]-[0151]) [However the Claessens reference does not explicitly teach: “deep”, “(DHC)”, “Eigen-hash”, “and based on hyper-plane values”, “and correspond to a number of layers in the CNN”] (examiner also notes that based on [0097] of the applicant published specification, the applicant has established that the process of the known Eigen-hash algorithm being used to produce codes (such as hashes) is admitted prior art understood by those of skill in the art);
[…] (Claessens: Figure 6C; [0137]-[0140]; [0149]-[0151]; wherein Claessens discloses determining a hash code based on the transformation of a feature vector) [However the Claessens reference does not explicitly teach: “DHC”];
generating, via the computing device, a search query comprising information related to the […] of the captured image (Claessens: Figure 6C, “COMPARE HASH TO IMAGE DATABASE”; [0123], “embodiments may utilize image data comparison to assist in visually identifying one or more concepts or sub-concepts in the images. For example, comparison of image data 324 of product image content items 321 with image data 304 of query image content items 301 may enable the selection of product images (e.g., the images in product image content items 321) that are conceptually close to the image queried (e.g., the images in query image content items 301),”; [0149]-[0151], “for a query image (e.g., query image content items 301) (610), image procurement & pre-process system 210 may try to extract as much information as possible from the data procured (e.g., image data 302, text data 303, and metadata 304) for the query image (611). In some embodiments, the semantic data (e.g., text data 302 and metadata 303) may be indexed (612) and temporarily stored”, “the indexer 400 may extract a hash value (613), e.g. a cryptographic and/or perceptual hash, for quick comparison with image databases 440 (614) to find near-duplicate images (e.g., images in web image content items 311) in the database”; [0153]; [0166], “where the visual descriptors are converted into binary hashes, a Hamming distance calculation or any other distance calculation may be employed to arrive at the matching of product images (e.g., product image content items 321) and query images (e.g., query image content items 301)”) [However the Claessens reference does not explicitly teach: “DHC”];
[…] of images (Claessens: [0097]-[0098]) [However the Claessens reference does not explicitly teach: “DHCs”], said search comprising analyzing […] the captured image’s […] and the EC database’s […] and based on said analysis, identifying a content category of the captured image (Claessens: Figure 6C; [0085]; [0123]; [0137]-[0140]; [0150]-[0151]; [0160]-[0161]; [0163]-[0164]; [0166]-[0167]) [However the Claessens reference does not explicitly teach: “positions of”, “DHC”, “DHCs within a matrix defined by said hyperplane values”]; and 
communicating, via the computing device over the network, a search result to said user comprising a set of EC images within said identified content category (Claessens: [0063]; [0068]; [0070]; [0072]-[0074]; [0151]; [0164]). 
Regarding the aforementioned features not taught by Claessens, Liu as shown discloses the following:
“propagating, via the computing device by executing a forward-propagation algorithm, the features through a convolutional neural network (CNN), and using a hidden layer of the CNN to determine deep descriptor values of the features” (Liu: [0055]-[0056], “image descriptors may be used, such as the features extracted from deep-convolutional neural networks”, The examiner notes that usage of a “deep” neural network results in the output of descriptors that the applicant refers to as “deep descriptors”.  The examiner also notes that, by definition, the term “deep”, when describing a neural network, refers to the usage of more than one hidden layer.  A convolutional neural network with hidden layers is a deep structure neural network.  More than three layers (including input and output) qualifies as “deep” learning.  Therefore, the Liu disclosure of utilizing a deep-convolutional neural network discloses ;
“deep” (Liu: [0055]-[0056], wherein Liu discloses the determination of deep descriptor values);
“deep”, “(DHC)”, “and correspond to a number of layers in the CNN” (Liu: [0021], “Various aspects of the technology described herein are generally directed towards recognizing objects in an image, e.g., as object categories”; [0043], “image search engine may be based upon using global and/or local features”, “a local feature approach extracts visual words from images, quantizes them, and use minhash or geometric hashing to index the images”, “global feature approach converts global image features (such as GIST) to hash codes such that similar images are likely to be grouped into one hash bucket and dissimilar images are unlikely to be grouped (such as spectral hashing)”, “Principle component analysis (PCA) and hashing are thus one suitable technique to help match image features of the query image to those in the large database”; [0055]-[0056], “technology described herein is not bound to particular image descriptors like GIST”, “Other image descriptors may be used, such as the features extracted from deep-convolutional neural networks”, wherein the disclosed conversion of image features extracted from deep-convolutional neural networks into hash codes teaches determination of a “deep hash code”);
“DHC” (Liu: [0021]; [0043]; [0055]-[0056]);
“DHC” (Liu: [0006], “subject matter described herein are directed towards identifying objects within an image by searching an image database to find matching, tagged images”, “Data (e.g., features) corresponding to the sub-image are used to query an image database to obtain one or more matched images for the sub-image”; [0043], ;
“DHCs”, “DHC” (Liu: [0006]; [0043]; [0059]-[0060]; [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known image query technique of Liu to improve the similar image query method of Claessens in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  Claessens and Liu both teach methods for extracting image features in order to match images (Claessens: Figure 6C; [0095]; [0137]-[0139]; [0149]-[0151]; Liu: [0006]; [0043]).  The Claessens reference discloses an image query “base” method upon which the claimed invention image query can be seen as an “improvement” (improved image query by utilizing a deep-convolutional neural network to determine deep descriptors from extracted image query features).  The Liu reference contains a “comparable” image query method that has been improved in the same way as the claimed invention (wherein Liu also discloses utilizing a deep-convolutional neural network to determine deep descriptors from extracted image query features).  While Claessens teaches the extraction of image features and determination of a 
However, the combination of Claessens and Liu does not explicitly teach the claim language: “Eigen-hash”, “and based on hyper-plane values”; “positions of”, “DHCs within a matrix defined by said hyperplane values”.
Regarding the aforementioned features not taught by Claessens/Liu, Sawhney as shown discloses the following:
“Eigen-hash”, “and based on hyper-plane values” (Sawhney: [0030]-[0031], “feature detection algorithms 214 (or "feature detectors") generate outputs that may be referred to as feature descriptors”, “Examples of feature descriptors include … low/mid/high-level features learned through, e.g., a convolutional and deep structure network”; [0033], “Learned low, mid and high level descriptive features can be derived from a convolutional deep neural network trained using supervised large scale datasets such as ImageNet and Pascal. Any of these and/or other features can be indexed as described herein and used for clustering and search”; [0039], “the visual features 232 .
“positions of”, “DHCs within a matrix defined by said hyperplane values” (Sawhney: [0030]-[0031], “feature detection algorithms 214 (or "feature detectors") generate outputs that may be referred to as feature descriptors”, “Examples of feature descriptors include … low/mid/high-level features learned through, e.g., a convolutional and deep structure network”; [0033], “Learned low, mid and high level descriptive features can be derived from a convolutional deep neural network trained using supervised large scale datasets such as ImageNet and Pascal. Any of these and/or other features can be indexed as described herein and used for clustering and search”; [0039], “the visual features 232 detected by the feature computation module 212, including semantic entities, types and attributes, as well as non-semantic visual features (e.g., low or mid-level features), are indexed with a variety of visual feature indices”,  “the visual features 232 are represented as high-dimensional vectors”; [0040], “indexes each of the visual features 232 into a visual feature index 240, which is, illustratively, embodied as a tree-like structure. To do this, the indexing module 234 executes methods of random subspace projections and finding separating hyperplanes in high-dimensional subspaces. As a result, the indexing module 234 generates index forests that implicitly capture similarities between features 232 within an image 210 and across the whole image dataset”; [0043], “indexing module 234 constructs each index tree using, e.g., Hierarchical K-Means (HKM) clustering applied to a subset of the visual features”, “Each index tree has … index hashes”; [0057], “image similarity computation module 242 and/or the clustering module 246 can also employ optimized computation of the .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known image query technique of Sawhney to improve the similar image query methods of Claessens/Liu in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  Claessens, Liu, and Sawhney all teach methods for extracting image features in order to match images (Claessens: Figure 6C; [0095]; [0137]-[0139]; [0149]-[0151]; Liu: [0006]; [0043]; Sawhney: [0030]-[0031]; [0033]; [0043]).  The Claessens/Liu references disclose image query “base” methods upon which the claimed invention image query can be seen as an “improvement” (improved image query by creating a deep hash code utilizing 



Regarding claim 3, the combination of Claessens, Liu, and Sawhney discloses the method of claim 1, further comprising: 
determining a label for each EC image based on the extracted deep descriptors from the EC images, wherein each label comprises information indicating a particular content category (Claessens: [0018]; [0092]; [0107]; [0109]-[0110]; [0113]; [0123]; [0125]; [0127]; [0128]; [0130]-[0131]; [0140]; [0142]; [0146]).

Regarding claim 4, the combination of Claessens, Liu, and Sawhney discloses the method of claim 3, wherein each determined label for each EC image is stored in the EC database in association with a corresponding EC image (Claessens: [0018]; [0084]-[0085]; [0092]; [0109]-[0110]; [0131]; [0140]; [0142]; [0144]; [0146]).

Regarding claim 9, the combination of Claessens, Liu, and Sawhney discloses the method of claim 1.  
Claessens discloses: further comprising:
receiving, over the network from a device of the user (Claessens: [0072], “receive a request from a user device”, “receive a request for content or a search query request for search results”; [0076], “user device may include devices capable of accessing network and receiving information from network”), […] for the captured image, wherein […] for the captured image is determined by the user device and [However the Claessens reference does not explicitly teach: “said DHC”, “said DHC”].

“said DHC”; “said DHC” (Sawhney: Figure 7, disclosing a user device with a camera, input images, visual content realization assistant front end modules, and feature computation/detection algorithms, models, and indices in network communication with a server computing device; [0021]-[0023], “add the selected image to a query to search for other similar or matching images in the collection”, “a search request may be initiated by, for example, selecting a "query image" for which matching images are desired to be found, by inputting a query (e.g. spoken or text natural language), or any other suitable methods of requesting a search of the collection”; [0031], “Examples of feature descriptors include … low/mid/high-level features learned through, e.g., a convolutional and deep structure network”; [0033], “Learned low, mid and high level descriptive features can be derived from a convolutional deep neural network trained using supervised large scale datasets”, “these and/or other features can be indexed as described herein and used for clustering and search”; [0043], “Each index tree has … index hashes”; [0074], “when a user submits one or more probe images or "query images" as queries (e.g., by the visual search interface module 114), the feature computation module computes the appropriate visual features for the probe image”, “visual features of the probe image are used by the visual search module to initially conduct a "coarse search" step in which visual search module searches the respective visual feature indices in constant time to obtain votes for target images in the collection”; [0097], “a user computing device, which embodies features and functionality of a "client-side" or "front end" portion of the components of the computing system depicted in FIGS. 1-2, and a server computing device, which 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known image query technique of Sawhney to improve the similar image query methods of Claessens/Liu in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  Claessens, Liu, and Sawhney all teach methods for extracting image features in order to match images (Claessens: Figure 6C; [0095]; [0137]-[0139]; [0149]-[0151]; Liu: [0006]; [0043]; Sawhney: [0030]-[0031]; [0033]; [0043]).  The Claessens/Liu references disclose image query “base” methods upon which the claimed invention image query can be seen as an “improvement” (improved image query by a user device creating a deep hash code utilizing an Eigen-hash algorithm and based on hyper-plane values which can analyzed as positions within a matrix).  The Sawhney reference contains a “comparable” image query method that has been improved in the same way as the claimed invention (wherein Sawhney also discloses a user device creating a deep hash code utilizing an Eigen-hash algorithm and based on hyper-plane values which can analyzed as positions within a matrix).  While Claessens teaches the extraction of image features and determination of a hash code for the image (Claessens: Figure 6C; [0095]; [0137]-[0139]; [0149]-[0151]), Liu also teaches the extraction of image features and determination of a hash code and further specifies that deep descriptors can be extracted resulting in a deep hash code (Liu: [0006]; [0043]; [0055]).  Sawhney also teaches the extraction of image features and determination of a hash code and further specifies the 

Regarding claim 10, the combination of Claessens, Liu, and Sawhney discloses the method of claim 1, further comprising: 
determining a context of the captured image based on the extracted features (Claessens: [0015]; [0074]; [0092]; [0107]; [0123]; [0140]; [0149]-[0151]); 

causing communication, over the network, of said identified advertisement to said user for display in association with the search result (Claessens: [0015]-[0017]; [0053]; [0063]; [0068]; [0070]; [0072]-[0074]).

Regarding claim 16, the combination of Claessens, Liu, and Sawhney discloses the non-transitory computer-readable storage medium of claim 15, further comprising:  
determining a label for each EC image based on the extracted deep descriptors from the EC images, wherein each label comprises information indicating a particular content category, wherein each determined label for each EC image is stored in the EC database in association with a corresponding EC image (Claessens: [0018]; [0092]; [0107]; [0109]-[0110]; [0113]; [0123]; [0125]; [0127]; [0128]; [0130]-[0131]; [0140]; [0142]; [0146]).

Regarding claim 18, the combination of Claessens, Liu, and Sawhney discloses the non-transitory computer-readable storage medium of claim 15, further comprising: 
Claessens discloses: further comprising:
receiving, over the network from a device of the user (Claessens: [0072], “receive a request from a user device”, “receive a request for content or a search query request for search results”; [0076], “user device may include devices capable of accessing network and receiving information from network”), […] for the captured image, wherein […] for the captured image is determined by the user device and [However the Claessens reference does not explicitly teach: “said DHC”, “said DHC”].

“said DHC”; “said DHC” (Sawhney: Figure 7, disclosing a user device with a camera, input images, visual content realization assistant front end modules, and feature computation/detection algorithms, models, and indices in network communication with a server computing device; [0021]-[0023], “add the selected image to a query to search for other similar or matching images in the collection”, “a search request may be initiated by, for example, selecting a "query image" for which matching images are desired to be found, by inputting a query (e.g. spoken or text natural language), or any other suitable methods of requesting a search of the collection”; [0031], “Examples of feature descriptors include … low/mid/high-level features learned through, e.g., a convolutional and deep structure network”; [0033], “Learned low, mid and high level descriptive features can be derived from a convolutional deep neural network trained using supervised large scale datasets”, “these and/or other features can be indexed as described herein and used for clustering and search”; [0043], “Each index tree has … index hashes”; [0074], “when a user submits one or more probe images or "query images" as queries (e.g., by the visual search interface module 114), the feature computation module computes the appropriate visual features for the probe image”, “visual features of the probe image are used by the visual search module to initially conduct a "coarse search" step in which visual search module searches the respective visual feature indices in constant time to obtain votes for target images in the collection”; [0097], “a user computing device, which embodies features and functionality of a "client-side" or "front end" portion of the components of the computing system depicted in FIGS. 1-2, and a server computing device, which 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known image query technique of Sawhney to improve the similar image query methods of Claessens/Liu in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  Claessens, Liu, and Sawhney all teach methods for extracting image features in order to match images (Claessens: Figure 6C; [0095]; [0137]-[0139]; [0149]-[0151]; Liu: [0006]; [0043]; Sawhney: [0030]-[0031]; [0033]; [0043]).  The Claessens/Liu references disclose image query “base” methods upon which the claimed invention image query can be seen as an “improvement” (improved image query by a user device creating a deep hash code utilizing an Eigen-hash algorithm and based on hyper-plane values which can analyzed as positions within a matrix).  The Sawhney reference contains a “comparable” image query method that has been improved in the same way as the claimed invention (wherein Sawhney also discloses a user device creating a deep hash code utilizing an Eigen-hash algorithm and based on hyper-plane values which can analyzed as positions within a matrix).  While Claessens teaches the extraction of image features and determination of a hash code for the image (Claessens: Figure 6C; [0095]; [0137]-[0139]; [0149]-[0151]), Liu also teaches the extraction of image features and determination of a hash code and further specifies that deep descriptors can be extracted resulting in a deep hash code (Liu: [0006]; [0043]; [0055]).  Sawhney also teaches the extraction of image features and determination of a hash code and further specifies the 

Regarding claim 20, the combination of Claessens, Liu, and Sawhney discloses the system of claim 19, further comprising: 
logic executed by the processor for determining a label for each EC image based on the extracted deep descriptors from the EC images, wherein each label comprises information indicating a particular content category, wherein each determined label for 

Response to Arguments





Applicant's arguments, see Applicant Arguments/Remarks Made in an Amendment, filed June 15, 2021, with respect to the allowance of previous claims have been fully considered but they are not persuasive.

The applicant states that the claims are in condition for allowance.
The examiner notes that the most recent Final Office Action, filed on March 26, 2021, stated that the claims contained allowable subject matter over prior art due to the claimed usage phrasing of the “back-propagation algorithm” not being seen in prior art.  This claimed phrasing of back-propagation algorithm usage was also rejected under 35 USC 112 for failing to comply with the written description requirement.  In order to overcome the 35 USC 112 rejection, the applicant amended the claims to remove these limitations.  As a result of the allowable subject matter being removed, the claims were re-examined and rejected under 35 USC 103 using the same reasoning from the previous October 5, 2020 Non-Final Rejection Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.J.W/
Examiner, Art Unit 3622
June 19, 2021

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622